IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. WR-70,797-02


EX PARTE MANUEL GARZA





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 2001CR1877-W2 IN THE 399TH JUDICIAL DISTRICT COURT

BEXAR COUNTY



Per Curiam.  

O R D E R


 This is a subsequent application for a writ of habeas corpus filed pursuant Texas Code
of Criminal Procedure, Article 11.071, Section 5. 
	In October 2002, a jury convicted applicant of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Texas Code of Criminal Procedure Article
37.071, and the trial court, accordingly, set punishment at death.  This Court affirmed
applicant's conviction and sentence on direct appeal.  Garza v. State, AP-74,467 (Tex. Crim.
App. Feb 16, 2005).  On October 25, 2004, applicant filed his initial application for a writ
of habeas corpus pursuant to Article 11.071.  We denied relief.  Ex parte Garza, WR-70,797-01 (Tex. Crim. App. Dec. 17, 2008). 
	Applicant presents nine allegations.  We have reviewed the application and find that
applicant's allegations fail to satisfy the requirements of Article 11.071 § 5.  Accordingly,
we dismiss the application as an abuse of the writ without considering the merits of the
claims.  
	IT IS SO ORDERED THIS THE 12TH DAY OF OCTOBER, 2011.

Do Not Publish